                                                    50 Filed 03/16/21 Page 1 of 2
                    Case 1:19-cv-08051-GWG Document 49




  Connell Foley LLP                                                                   Samuel P. Quatromoni
  888 Seventh Avenue                                                                                Associate
  9th Floor                                                                          Direct Dial 212.307.3705
  New York, NY 10106
                                                                               Squatromoni@connellfoley.com
  P 212.307.3700 F 212.262.0050




                                                March 16, 2021
            VIA ELECTRONIC FILING                              MEMORANDUM ENDORSEMENT
            The Honorable Gabriel W. Gorenstein
            Daniel Patrick Moynihan United States Courthouse
            500 Pearl St.
            New York, NY 10007

                  Re:    Viju Chacko v. Costco Wholesale Corporation
                         Case No.: 19-CV-8051(GWG)

            Dear Judge Gorenstein:

                   This firm represents defendant/third-party plaintiff, Costco Wholesale Corporation
            (“Costco”), in the above-referenced matter. Pursuant to Your Honor’s Individual
            Practices and the Order, dated March 15, 2021, we write to request an extension of the
            March 29, 2021, deadline to file motions for summary judgment. The request for an
            extension is submitted because the parties are working to schedule a private mediation
            for a date in mid to late-April. We had intended to advise Your Honor of the likely
            mediation at the Pre-Motion Conference.

                  1) Dates Sought to Be Extended

                                                                            Proposed Extended
                                                Current Deadline
                                                                            Deadline
            Deadline to File         Summary March 29, 2021                 April 28, 2021
            Judgment Motions


                  2) Number of Previous Requests

                     The parties have not previously requested an extension of Your Honor’s deadline
            to file summary judgment motions.




5710839-1
       Case 1:19-cv-08051-GWG Document 50
                                       49 Filed 03/16/21 Page 2 of 2
The Honorable Gabriel W. Gorenstein
March 16, 2021
Page 2


            3) Reason for Extension

         As stated above, the parties are working to privately mediate the case with
National Arbitration and Mediation in mid to late-April. In connection with this, Costco
and third-party defendant, Curti’s Landscaping Inc. are negotiating a potential agreed-to
liability split in advance of mediation. We request an extension of the motion deadline
to allow the mediation to proceed and in order to preserve judicial resources until a point
where it appears the case will not resolve and will proceed to motions and trial.

            4) Positions of the Parties

            The parties agree to this joint request for an extension.


                                                   Respectfully Submitted,



                                                   Samuel P. Quatromoni



Raphaelson & Levine Law Firm, P.C.                 Lester Schwab Katz & Dwyer, LLP

______________________________                     ______________________________
Jared C. Glugeth                                   Cristen R. Sommers
14 Penn Plaza, Suite 1718                          100 Wall Street
New York, New York 10122                           New York, New York 10005
Attorneys for Plaintiff                            Attorneys for Third-Party Defendant
                                                   Curti’s Landscaping, Inc.

                           Extension to April 28, 2021, granted.

                           So Ordered.




                             0DUFK




5710839-1
